DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1, 12, 23, 24 are allowed because the prior art of Gilligan does not teach a method for producing a sexed composition of sperm comprising non-human animal sperm by identifying a subpopulation of sperm from a population of sperm in a sample fluid, the method comprising: staining the population of sperm in the sample fluid with a dye; defining a gating strategy for differentiating the subpopulation of sperm in the sample fluid in the population of sperm based on one or more physical characteristics of sperm in the population of sperm, wherein the one or more physical characteristics are identifiable within the population of sperm based in part on the dye staining, and wherein the gating strategy comprises identifying one or more desired physical characteristics of the subpopulation of sperm; measuring the one or more physical characteristics for the sperm in the population of sperm; measuring a span distribution of the sample fluid based on the defined gating strategy; identifying sperm in the subpopulation of sperm based on the measured one or more physical characteristics and the defined gating strategy; and generating the sexed composition of sperm comprising the subpopulation of sperm identified based on the measured one or more physical characteristics, the span distribution, and the defined gating strategy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797